IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


E.T.S., III,                                 : No. 684 MAL 2017
                                             :
                     Petitioner              :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
               v.                            :
                                             :
                                             :
C.S.,                                        :
                                             :
                     Respondent              :


                                       ORDER



PER CURIAM

        AND NOW, this 14th day of March, 2018, the Petition for Allowance of Appeal is

DENIED.